United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                    November 2, 2006

                                                             Charles R. Fulbruge III
                              No. 05-30664                           Clerk
                            Summary Calendar


                      UNITED STATES OF AMERICA,

                         Plaintiff-Appellee,

                                 versus

                            GREGORY GORDON,

                        Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
               for the Middle District of Louisiana
                     USDC No. 3:03-CR-188-ALL
                       --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Gregory

Gordon has moved to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).          Gordon has filed a

response to counsel’s motion to withdraw.

     Our independent review of the brief and the record discloses

no nonfrivolous issues for appeal.        Counsel’s motion for leave to

withdraw   is    GRANTED,     counsel     is   excused    from      further

responsibilities, Gordon’s motion for appointment of counsel is

DENIED, and the appeal is DISMISSED.        See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.